Justice SCOTT,
specially concurring in part and dissenting in part:
I join in the majority’s judgment that Initiative “1999-2000 # 29” (Initiative # 29) “violates the single subject subject matter requirement” of the Colorado Constitution. Maj. op. at 258. I write separately, however, to address two matters. First, I do not agree with the majority that “qualifications” for judicial officers under the Colorado Constitution include judicial terms of office. In my view, the plain language of our constitution militates against such a conclusion and therefore, to the extent that the majority opinion depends upon such a construction, I disagree. Second, I write to indicate what, in my view, may be a useful tool of general application to determine whether an initiative covers more than a single subject under Colorado Constitution article V, section 1(5.5). Accordingly, for the reasons set forth below, I specially concur in part and dissent in part, joining in the judgment of the majority.
I.
The majority assumes that qualifications for judicial office include the duration of each term of office. See maj. op. at 262. The plain language of our constitution, however, belies that assumption. In most every article addressing “qualifications” of judicial officers, the term appears separate and distinct from the particular judge’s term of office. For example, Colorado Constitution article VI, section 14, states that “[t]he judge of the probate court of the city and county of Denver shall have the same qualifications and term of office as provided in this article for district judges....” (Emphasis added.) However, even more plainly, Colorado Constitution article VI, section 16 states, “[i]n each county there shall be one or more judges ... whose full term of office shall be four years, and whose qualifications shall be prescribed by law.” (Emphasis added.) The “qualifications” that are “prescribed by law,” set forth in section 13-6-203, 5 C.R.S. (1998), necessarily do not include any provision for a term of office.17 The “qualifications” set forth in the statute only include (1) a qualified elector of the county, and (2) for class A and B counties, admission to practice law, while for class C and D counties a high school diploma or its equivalent. Hence, by its plain language our constitution separates from and does not contemplate that a term of office is among those “qualifications” for judicial office. This construction is consistent throughout our constitution in its treatment of all judicial officers. In particular, while Colorado Constitution article VI, section 11 sets forth the qualifications for any person to hold “the office of district judge,” Colorado Constitution article VI, section 10(2) sets the term of office of district judges. Likewise, whereas the qualifications to serve as a probate or juvenile judge of the city and county of Denver are set forth in Colorado Constitution article VI, sections 14 and 15, respectively, the term of office is set forth for both judges by reference to Colorado Constitution article VI, section 10(2).
I agree that our decision in In re Title, Ballot Title and Submission Clause, and Summary for 1997-1998 # 64, 960 P.2d 1192, 1197 n. 11 (Colo.1998), includes a footnote that suggests that a single initiative which sought to alter the manner in which judges are nominated, appointed and retained, judicial terms of office, and term limits would not *273violate the single-subject mandate of section 1(5.5), so long as the subject of the initiative was qualifications of persons for judicial , office. While I joined in that opinion, I do not subscribe to the reasoning of that footnote, which was not germane to our holding and judgment. In fact, but for the majority’s holding today, that suggestion in footnote 11 is no more than dicta. Thus, I would conclude that, notwithstanding that dicta, fidelity to the plain language of our constitution mandates that an initiative that addresses qualifications and term of office does not comply with the single-subject mandate. While not dispositive of the issue before' us today, the cases in which we have addressed the qualifications of other constitutional officers have not included a discussion of the term of office of the subject official. See Jackson v. State of Colorado, 966 P.2d 1046, 1051 (Colo.1998) (holding that the “constitutional qualifications [for the office of sheriff] were exclusive, and the General Assembly had no authority to impose additional qualifications as a prerequisite to holding the office of county sheriff’); Reale v. Board of Real Estate Appraisers, 880 P.2d 1205, 1211 (Colo. 1994) (holding that “[t]he Colorado Constitution reserves no authority in the state legislature to change, add to, or diminish the qualifications for constitutionally created offices”).
Because I do not read the term “qualifications” for constitutional office as broadly as the majority, I do not join in that portion of its opinion that depends upon such a conclusion.
II.
A.
In the interest of prohibiting abuses of, and facilitating full disclosure in, the initiative process, in 1994 the citizens of this state, through a voter referendum, amended our constitution to include the requirement that initiatives contain only one subject. See Colo. Const, art. V, § 1(5.5). In addition, as a by-product of the single-subject requirement, the amendment functions as a means of promoting citizen initiatives by facilitating the construction of clear, understandable initiatives. See In re Title, Ballot Title and Submission Clause, and Summary With Regard to a Proposed Petition for an Amendment to the Constitution of the State of Colorado Adding Section 2 to Article VII (Petition), 907 P.2d 586, 589 (Colo.1995).
However, the single-subject requirement has caused difficulty for many.
By way of example, this case represents the third trip to this court by the proponents of this initiative. See In re the Title, Ballot Title and Submission Clause, and Summary for 1997-1998 #95, 960- P.2d 1204 (Colo. 1998); In re the Title, Ballot Title and Submission Clause, and Summary for 1997-1998 #64, 960 P.2d 1192 (Colo.1998). On each occasion we have properly decided that the initiative at issue violates the prohibition against multiple subjects. It seems, then, that complying with the ■ single-subject requirement has proven no easy task.
While the General Assembly has asked that we construe the language of article V, section 1(5.5) of our constitution “liberally,” § 1-40-106.5(2), 1 C.R.S. (1998), nevertheless, we must follow its plain language. In doing so, it seems that recent experience might provide, as guidance, a nontechnical rule.
Today, I propose such a rule, consisting of two parts: (1) Where an initiative proposes to alter or amend more than one section of our constitution, it presumably involves more than a single subject; and, (2) unless that presumption is rebutted, it is therefore prohibited by our single-subject requirement. See Colo. Const, art. V,, § 1(5.5); In re Proposed Initiative 1996-4, 916 P.2d 528, 533 (Colo.1996) (“If, for example, a constitutional provision contains multiple subjects and an initiative proposes to repeal the entire underlying provision, then the initiative contains multiple subjects.”). Admittedly, this rule is, at best, rough, and should be applied only where two or more provisions of our constitution would be altered or supplemented by an initiative (leaving many cases to be resolved without the rule). Nonetheless, it is a rule that is functional. More importantly, perhaps, it provides a standard that can be readily understood and applied by the lay *274citizen as well as attorneys versed in our precedent.
Assume, for example, that Initiative #29 only proposed to alter the term of office of all trial court judges18 and did not attempt to alter the qualifications currently in force.19 Further assume the proponents attempted to do so by amending only Colorado Constitution article VI, sections 11,20 14,21 15,22 and 16,23 which deal with the qualifications for district judges, in Colorado Constitution article VI, section 11, and “qualifications and term of office” of district court, Colorado Constitution article'VI, section 10(2),24 probate court judges, Colorado Constitution article VI, section 14, juvenile court judges, Colorado Constitution article VI, section 15, and county court judges, Colorado Constitution article VI, section 16, respectively. My proposed rule would require that we presume the initiative covers more than one subject (since it alters more than one provision of our constitution). Hpwever, proponents would then have the obligation of going forward to rebut the presumption. Further assume that under the initiative, section 10(2) was amended to provide a term of ten years for all district court judges and sections 14, 15, and 16 set the term of four, five, and six years, respectively, for probate, juvenile and county court judges. The presumption that the initiative involves more than one subject (it amends more than one section) may be rebutted.
The presumption would be overcome if the terms of office of judges are determined to encompass a single subject.. Under our scheme of judicial office, with county court judges serving four years, district court judges serving six years, court of appeals judges serving eight years, and supreme court justices serving ten years, the terms are longer depending on the office in our judicial hierarchy. Therefore the terms of office are interconnected and necessarily related between the various judicial offices. *275Under our precedent, the terms of office of our various judges constitute a single subject. Thus, in this hypothetical, the presumption is rebutted, even though more than one section of the Constitution would be altered by the initiative.
B.
Applying this rule to initiatives, future proponents would have a guide as to their prospects for compliance with the single-subject rule. Moreover, the proponents, therefore, would be the masters of their fate, knowingly creating a greater risk of violating the single-subject requirement when they decide to attempt to alter more than one section of our constitution under a single initiative.
However, under my proposed rule,'becausé Initiative #29 seeks not only to repeal the conflicting sections of Article VI pertaining to judicial qualifications, but also includes amendments to (1) alter the term of office of judicial officers, and (2) amend Colorado Constitution article VI, sections 7, 8, 10, 20, and 23, the presumption against a single subject exists. And it is that presumption, then, that proponents would be required to rebut. In this case, however, that is where proponents fail.
Altering the term of office of a public official is not necessarily connected to qualifications, such as residence or years in practice. Even looking to the purpose of such an initiative, I do not see the same connection or relationship between the number of years a person serves in an office and the necessary prerequisites to serve, even a day, in the office. Therefore, at a minimum, in my view, separate initiatives would still be required: (1) to alter the manner by which persons are qualified for judicial office and (2) to alter the term such persons are to serve in or are appointed to judicial office. Similarly, a separate subject would be addressed by a provision to alter the composition of the membership of the judicial discipline commission. This is so because the qualifications for a judicial officer — that he or she be a qualified elector of the district, licensed to practice law in Colorado for not less than five years and reside within the particular district, see, e.g., Colo. Const, art. VI, § 11 — are not at all necessarily connected to how long that individual may serve as a judge.
III.
While stating this proposed rule, I want to make one thing perfectly clear: Our decision today does not bar the proponents from accomplishing their stated goal. Rather, we only conclude that it cannot be done in this manner. Henee, I do not mean to imply that the substance of Initiative # 29 could not be accomplished, but to do so, the single-subject mandate of the Colorado constitution requires the proponents of the initiative to author and propose to the voters several discrete initiatives, not just one widesweep-ing initiative. Requiring a separate initiative for each of the categories of change Initiative #29 seeks to effect, as described by the majority, does not create an impossible bar for the proponents over which they can never pass. Rather, it ensures that the purposes behind prohibiting multiple subject initiatives are applied in the practical sense, that is, to avoid confusion, fraud, and surprise among voters, and not just serve as theoretical posturing.
IV.
Finally, I note that, in my view, the court need not have reached ' additional issues raised by petitioner after having concluded that Initiative # 29 violated the single-subject mandate. See In re the Title, Ballot Title and Submission Clause, and Summary for 1997-1998 # 64, 960 P.2d at 1196 (where initiative violated single subject mandate, petitioner’s other contentions were not addressed); In re Ballot Title “1997-98 # 30”, 959 P.2d 822, 827 (Colo.1998) (same). Therefore, I do not join in part II. B. of the majority opinion.
V.
Accordingly, applying the standard I propose to Initiative # 29, I specially concur in the judgment of the court. However, I disagree with and dissent from those portions of the majority opinion that subscribe to a con-*276structión of the term “qualifications” that, in my view, is more broad than currently appears in our constitution. Nonetheless, I join in the judgment of the court.

. Section 13-6-203, 5 C.R.S. (1998) in turn describes the qualifications for county judges:
(1) The county judge shall be a qualified elector of the county for which he is elected or appointed and shall reside there so long as he serves as county judge.
(2) In counties of Class A and B, no person shall be eligible for election or appointment to the office of county judge unless he has been admitted to the practice of law in Colorado.
(3)In counties of Class C and Class D, no person shall be eligible for appointment to the office of county judge unless he has graduated from high school or has attained the equivalent of a high school education as indicated by the possession of a certificate of equivalency issued by the department of education, based upon the record made on the general educational development test.


. Judge of the court of appeals and supreme court are appellate judges and their terms of office are eight years and ten years, respectively. See Colo. Const, art. VI, § 7; § 13-4-104, 5 C.R.S. (1998).


. While the majority assumes that a term of office is part and parcel of "qualifications” for judicial office, maj. op. at 262, the plain language of our constitution, in my view, requires otherwise. See Part I, supra.


. Colorado Constitution article VI, section 11 states:
No person shall be eligible to the office of district judge unless he shall be a qualified elector of the judicial district at the time of his election or selection and shall have been licensed to practice law in this state for five years. Each judge of the district court shall be a resident of his district during his term of office.


. Colorado Constitution article VI, section 14 states:
The probate court of the city and county of Denver shall have such jurisdiction as provided by section 9, subsection (3) of this article. The judge of the probate court of the city and county of Denver shall have the same qualifications and term of office as provided in this article for district judges and shall be elected initially by the qualified electors of the city and county of Denver at the general election in the year 1964. Vacancies shall be filled as provided in section 20 of this article. The number of judges of the probate court of the city and county of Denver may be increased as provided by law.


. Colorado Constitution article VI, section 15 states:
The juvenile court of the city and county of Denver shall have such jurisdiction as shall be provided by law. The judge of the juvenile court of the city and county of Denver shall have the same qualifications and term of office as provided in this article for district judges and shall be elected initially by the qualified electors of the city and county of Denver at the general election in the year 1964. Vacancies shall be filled as provided in section 20 of this article. The number of judges of the juvenile court of the city and county of Denver may be increased as provided by law.


. Colorado Constitution article VI, section 16 states:
In each county there shall be one or more judges of the county court as may be provided by law, whose full term of office shall be four years, and whose qualifications shall be prescribed by law. County judges shall be qualified electors of their counties at the time of their election or appointment.


. Colorado Constitution article VI, section 10(2) states: "In each judicial district there shall be one or more judges of the district court. The full term of office of a district judge shall be six years."